Smith, Justice, delivered the opinion of the Court: The question presented for the consideration of the Court in this case, is, whether, in an action by a commissioner of the school fund, on a mortgage given by the borrower of a portion of the fund, judgment can be rendered for prospective interest on the amount for which judgment is rendered. The statute regulating the amount of interest which the party who borrows that fund shall be subject to pay, as a penalty for not paying the principal sum and interest punctually, when they become due, does not authorize a judgment for interest prospectively; and it cannot be rendered at common law. The original contract is merged in the judgment; and although, by law, six per centum is allowed for interest on such judgment, this is to be collected under the execution on such judgment, by a special provision of law. So much of the judgment as gives interest on the amount of the judgment at the rate of “ twenty per cent, until paid,” being clearly erroneous, is reversed, and judgment entered in this Court for the amount of $6,344,70, being the sum for which judgment ought to have been rendered in the Circuit Court. The appellant to recover his costs in that Court. But as it is competent for this Court to render such judgment as the Court below ought to have rendered, it is therefore considered and ordered, that the said Richard J. Hamilton, Commissioner of School Lands, recover against the said Hiram Pearsons, the sum of six thousand three hundred and forty-four dollars and seventy cents, and that he have execution thereof, &c. Judgment reversed in part, and final judgment rendered in this Court. Note. See case of Hamilton v. Wright et al., decided December term, 1839, Post.